11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Avis Rent A Car System, LLC,                 * From the County Court at
                                               Law No. 2 of Travis County,
                                               Trial Court No. C-1-CV-07-000406.

Vs. No. 11-14-00087-CV                        * May 15, 2014

William Gerloff, Jr.,                        * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Avis
Rent A Car System, LLC.